Citation Nr: 0916841	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to June 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In May 2008, the Board remanded the Veteran's claim to 
provide her with a proper notice letter, to obtain her 
complete personnel file, to attempt to verify her claimed in-
service stressor, and to afford her a VA examination.  A 
proper notice letter was sent in May 2008.  The Veteran's 
complete personnel file was also requested in May 2008, and 
it was received in July 2008.  The Veteran did not respond to 
the May 2008 notice letter with any additional information 
about her claimed stressor; however, in August 2008, the RO 
requested incident reports from Dyess Air Force Base with the 
information previously provided.  In September 2008, a 
response was received stating that no records were found.  
Accordingly, in February 2009, the RO issued a formal finding 
that the Veteran's claimed stressor could not be verified.  
The Veteran was also scheduled for a VA examination in 
February 2009, which she attended.  The examination involved 
a thorough interview with the Veteran, and the examiner 
provided sufficient detail for the Board to make a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Therefore, the Board 
finds that its remand directives have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a diagnosis of 
PTSD or a verified in-service stressor.

3.  A psychiatric disorder did not manifest during service, 
and has not been shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or caused by active service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  A psychiatric disorder was not incurred in or caused by 
active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in May 2008.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions.  The May 2008 letter 
also informed the Veteran of VA's special evidentiary 
development procedures for a PTSD claim based on personal 
assault.  However, this letter was received after the initial 
adjudication of the Veteran's claim in August 2006. 

In certain situations, such as this one, failure to provide 
pre-adjudicative notice of any of the necessary duty to 
notify elements is presumed to create prejudicial error.  
Sanders v. Shinseki, 556 U.S. - (2009).  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881, 887 (Fed. Cir. 2007), rev'd on other grounds, 
Sanders v. Shinseki, supra; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the May 2008 
letter was issued, in March 2009, a supplemental statement of 
the case (SSOC) was issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the notice in this case is not prejudicial.  
See Sanders, 487 F.3d 881.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
service personnel records, VA treatment records and private 
treatment records pertinent to the years after service.  
Additionally, the Veteran was afforded a VA examination in 
February 2009.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in- 
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  In this case, this was done in the May 2008 
VCAA letter.  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1R, Part IV, Subpart ii, 
Section D, Chapter 17, which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board 
notes that the aforementioned are the current provisions 
related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the Veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
Veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list her military occupational 
specialty as an administrative specialist.  Further, her 
service records did not show that she received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  As such, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

In an August 2005 statement, the Veteran listed her claimed 
in-service stressor as being sexually molested in her office.  
Specifically, she stated that fellow service member V.S. came 
into her office and asked her for some paperwork.  When she 
leaned over her desk to get the paperwork, he reached around 
the desk and grabbed her breasts.  She continued that she 
pushed him away, and that service member L.M. witnessed the 
event.  She stated that L.M. claimed that she did not fight 
back hard enough.  She also stated that the incident was 
reported and that V.S. received a letter of reprimand.  In a 
July 2006 statement, the Veteran reported that this incident 
occurred at Dyess Air Force Base in February 1981.  The 
Veteran has contended that she developed PTSD symptoms as a 
result of this incident.

The Board notes that other than the Veteran's statements 
regarding the occurrence of the aforementioned stressor, the 
claims folder does not contain any additional evidence that 
the event actually happened.  The Veteran's service treatment 
records do not support her claim.  Although the Veteran's 
service treatment records show that she was seen in the 
mental health clinic from March 1981 to June 1981, this was 
for drug rehabilitation due to her marijuana use.  The 
Veteran did not report the alleged incident to any of her 
mental health counselors.  Importantly, her June 1981 
separation examination was negative for any complaints, 
treatment, or diagnosis of PTSD.  In fact, the examination 
stated that the Veteran showed no signs of mental illness.

Similarly, the Veteran's service personnel records do not 
support her claim.  The Veteran's service personnel records 
revealed that the Veteran was discharged in June 1981 by 
reason of unsuitability due to lack of effort, drug use, and 
the inability to be rehabilitated.  In January 1981, the 
Veteran was charged with possession of marijuana and received 
an Article 15.  A June 1981 evaluation stated that the 
Veteran failed her end of course examination, and while in 
the drug rehabilitation problem, she failed a routine 
urinalysis.  The evaluation found that, although the Veteran 
admitted to her mistakes and indicated that she would mend 
her ways, her actions did not match her intentions.  Further, 
the Veteran's performance evaluations do not indicate a 
significant worsening of performance around the time of her 
alleged sexual assault.  In fact, a March 1981 performance 
evaluation stated that the Veteran had shown improvement in 
her career field.  As such, the Veteran's service personnel 
records do not verify the claimed in-service stressful event. 

Although the May 2008 notice letter advised the Veteran of 
alternate forms of evidence she could submit to verify her 
claimed in-service stressor, the Veteran did not respond to 
this letter with any additional information.  Furthermore, 
although the Veteran reported in her August 2005 statement 
that she had reported this incident and that V.S. received a 
letter of reprimand, a September 2008 response from Dyess Air 
Force Base stated that there were no records of this.  
Accordingly, a formal finding was issued in February 2009 
that the information required to corroborate the claimed in-
service stressful event described by the Veteran was 
insufficient to concede a stressful event in-service due to 
sexual trauma.

Furthermore, the Veteran has not submitted any medical 
evidence of a diagnosis of PTSD.  Although the Board does 
observe several private treatment records which diagnosed the 
Veteran with various psychiatric disorders, such as 
schizoaffective disorder, bipolar disorder, borderline 
personality disorder, alcohol dependence and major depressive 
disorder with psychotic features, these records are silent as 
to any mention of PTSD.  At the February 2009 VA examination, 
the examiner reported that the Veteran's psychometric 
assessment score was consistent with a diagnosis of PTSD, but 
that the Veteran's stressor did not meet criterion A of the 
DSM-IV TR criteria.  In this regard, the DSM-IV TR states 
that in order to meet criterion A, an incident must involve 
"a traumatic event in which the person witnessed, or was 
confronted with serious injury, or a threat to the physical 
integrity of self or others."  The examiner stated that the 
incident described by the Veteran did not meet these 
criteria.  Furthermore, the examiner noted that the Veteran 
denied a history of sexual assault in her mental health 
intake in April 2004, and had never received a positive 
screen for PTSD.  The examiner continued that the Veteran had 
never received a diagnosis of PTSD from any of her treatment 
providers, but that she did have a long history of 
schizoaffective disorder, per her report, beginning in 1987. 

Thus, the Veteran has not been diagnosed with PTSD at any 
point during the instant appeal period.  In this regard, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has had the disability 
for which benefits are being claimed at some point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).  
Because the medical evidence does not establish that the 
Veteran has been diagnosed with PTSD at any point during the 
pendency of the Veteran's claim, the Board finds that the 
Veteran is not entitled to service connection for PTSD.

Although the Veteran may sincerely believe that she has PTSD 
which was caused by the claimed stressful event during active 
service, the Veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, she is not competent to provide evidence that 
requires medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In sum, VA is unable to verify the Veteran's claimed in- 
service stressor.  Furthermore, the Veteran does not 
currently have a diagnosis of PTSD.  Thus, because the 
Veteran does not have a diagnosis of PTSD that was based upon 
a verified in-service stressor, the claim for service 
connection for PTSD must be denied.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for entitlement to service connection for PTSD, and 
therefore, the provisions of  
§ 5107(b) are not applicable.  Accordingly, entitlement to 
service connection for PTSD is denied.

II.  Psychiatric Disorder, to Exclude PTSD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder.  The Veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of a 
psychiatric disorder.  Although the Veteran's service 
treatment records show that she was seen in the mental health 
clinic from March to June 1981, this was for drug 
rehabilitation, and no psychiatric disorder was diagnosed at 
that time.  In fact, on her June 1981 separation examination, 
the examiner stated that there was no evidence of any mental 
illness.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for a psychiatric disorder 
immediately following her period of service or for several 
years thereafter.  In fact, the first reference to a 
psychiatric disorder, per the Veteran's history, was in 1987, 
approximately six years after the Veteran's separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the Veteran's current psychiatric disorders to her 
military service.  In this regard, the Veteran was afforded a 
VA examination in February 2009.  The VA examiner diagnosed 
the Veteran with schizoaffective disorder.  The examiner 
stated that the Veteran had a long history of schizoaffective 
disorder, by her own report, beginning in 1987.  However, the 
Veteran's discharge papers from the Air Force indicate that 
she was clear of all mental disorders.  Furthermore, the 
Veteran was not treated for any mental disorders while in 
service.  Therefore, the VA examiner opined that it did not 
appear that the Veteran's schizoaffective disorder was 
related to or aggravated by her active service.  

The Board also observes the Veteran's VAMC and private 
treatment records show ongoing treatment for the Veteran's 
psychiatric disorders, which include schizoaffective 
disorder, bipolar disorder, borderline personality disorder, 
alcohol dependence and major depressive disorder with 
psychotic features.  However, these treatment records do not 
indicate that the Veteran's psychiatric disorders were 
causally or etiologically related to her active service.  On 
the contrary, a May 2005 private treatment record related the 
Veteran's psychiatric disorders to witnessing the death of 
her son in December 1993, the death of her mother in 1989, 
and coping with her husband's attitude.

Although the Veteran asserts that she currently has a 
psychiatric disorder that is related to her military service, 
the Veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that a psychiatric disorder did 
not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
psychiatric disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


